Name: Commission Regulation (EEC) No 1912/90 of 5 July 1990 in respect of the proof for leaving the customs territory of the Community for agricultural products via the inner German border
 Type: Regulation
 Subject Matter: agricultural activity;  political geography;  tariff policy;  trade
 Date Published: nan

 6 . 7 . 90 Official Journal of the European Communities No L 173/21 COMMISSION REGULATION (EEC) No 1912/90 of 5 July 1990 in respect of the proof for leaving the customs territory of the Community for agricultural products via the inner German border THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 16 (6) thereof, and to the corresponding provisions of the other Regula ­ tions on the common organization of the markets in agri ­ cultural products, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in . particular the second subparagraph of Article 8 (2) and Article 8 (3) thereof, and to the corresponding provisions of the other Regulations laying down general rules on the grant of export refunds for agricultural products, Having regard to Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (4), as amended by Regulation (EEC) No 2026/83 (*), Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (6), as last amended by Regulation (EEC) No 2902/89 Q, and in particular Articles 12 (4) and 26 (3) thereof, and the corresponding provisions of the other Regulations establi ­ shing a common organization of the market in respect of agricultural products, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (8), as last amended by Regulation (EEC) No 1 889/87 (9), and in particular Article 12 thereof, Whereas all customs offices on both sides of the inner German border will be abolished after the coming into force of the inter-German Treaty (Staatsvertrag) on a monetary, economical and social union between the Federal Republic of Germany and the German Democ ­ ratic Republic ; Whereas in order not to impede Community exportations by way of the inner German border into or via the territory of the German Democratic Republic, it seems necessary to adopt special provisions concerning the deli ­ very of proof that agricultural products have left the customs territory of the Community, which is required in particular in view of granting export refunds and the release of securities ; Whereas, according to the inter-German Treaty, the German Democratic Republic will take over the common customs tariff and the essential provisions of the common customs law ; whereas the Federal Republic of Germany ensures that as from 1 July 1990, the necessary customs formalities will be executed by authorities of the German Democratic Republic in accordance with the relevant Community provisions as far as exports from the Community are concerned ; whereas therefore proof of leaving the territory of the Community in particular the control copy T 5 mentioned in Article 1 of Regulation (EEC) No 2823/87, can be established by customs offices of the German Democratic Republic on the appropriate Community customs documents ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 Where agricultural products leave the customs territory of the Community via the inner German border, the appro ­ priate proof for fulfilling this condition whenever required in Community provisions, is only that delivered by customs offices of the German Democratic Republic respecting the relevant Community provisions. Article 2 For the purposes of this Regulation : agricultural product means :  agricultural products listed in Annex II to the Treaty, and  agricultural products exported in the form of goods not listed in Annex II to the Treaty, which are listed in Article 1 of Council Regulation (EEC) No 3035/ 80 ( 10). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 134, 28 . 5. 1990, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78. O OJ No L 62, 7. 3 . 1980, p. 5. O OJ No L 199, 22. 7 . 1983, p. 12. (6) OJ No 172, 30. 9. 1966, p. 3025/66. O OJ No L 280, 29. 9 . 1989, p. 2. (8) OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 182, 3. 7. 1987, p. 1 . H OJ No L 323, 29. 11 . 1980, p . 27. No L 173/22 Official Journal of the European Communities 6. 7 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission